Desmond, J.
(dissenting). It is settled law that when a petition sets forth grounds for coram nobis relief, due process requires a trial of such allegations unless they are ‘ ‘ conclusively refuted by unquestionable documentary proof ” (People v. Richetti, 302 N. Y. 290, 296; People v. Langan, 303 N. Y. 474, 477).
It is impossible, as it seems to me, to hold that anything is “ conclusively demonstrated ” by records which exhibit nothing but total confusion, and when there is serious and material inconsistency between two sets of “ official ” documents. For instance, the clerk’s minutes as printed in the record, note on January 18, February 8 and February 27,1939, the same entry: “ Woodrow Hendricks John J. Eyan, Attorney ” (with nothing to indicate what, if anything, John J. Eyan did or said on any of those occasions). The stenographer’s minutes, on the contrary, show that on January 18th, defendant Woodrow Hendricks appeared “ in Person ”. The stenographer’s minutes show Pierce J. Eyan as having appeared for the defendant on February 23d and February 27th, whereas the clerk’s minutes seem to have no entry at all for February 23d, and say that on February 27th, the date of sentence, John J. Eyan appeared for the defendant. Even in the stenographer’s minutes of February 23d and February 27th, those being, respectively, the occasion on which defendant pleaded guilty and answered various questions, and the occasion on which he was sentenced and had a colloquy with the court, there is no mention of attorney Pierce J. Eyan having said a word (something quite remarkable, it would seem). To add to the confusion, while the clerk’s minutes show defendant’s original appearance and plea of. not guilty as having been made on January 18, 1939, the certified photostat copy of minutes furnished us seems to say that this took place on January 17, 1939, and in those latter minutes, instead of a notice of an appearance by John J. Eyan, attorney, the photostat says “ Atty to be assigned ”. It would surely be a strong presumption of regularity that would stand up in the face of all that.
*493There should be a reversal and a remission for a trial of the allegations of the petition.
Conway, Ch. J., Dye, Fuld and Burke, JJ., concur with Van Voorhis, J.; Desmond, J., dissents in an opinion in which Froessel, J., concurs.
Order affirmed.